Citation Nr: 1431198	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  10-10 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1975 to December 1996.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran was afforded a January 2013 videoconference hearing before the undersigned.  A transcript of the hearing was created and associated with the claims file.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal to include aforementioned hearing transcript, and a February 2014 rating decision granting entitlement to service connection for sinusitis.  

The record raises the issue of entitlement to service connection for headaches, to include secondary to sinusitis.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board must remand the claim for a VA examination and opinion.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

Here, the Veteran has sleep apnea and in February 2014 was service connected for sinusitis.  The Veteran is, in part, claiming sleep apnea secondary to sinusitis.  There is a record in the claims file noting a review of the service treatment records and no finding of sleep apnea in service.  It is not clear, however, if this an examiner's opinion or simply an outpatient treatment note.  Moreover, assuming that the reference is a physician's opinion, that opinion is inadequate given that it fails to address the appellant's lay history.  Dalton v. Nicholson, 21 Vet.App. 23, 39 (2007) (While a physician may reject lay history it is impermissible for a physician to ignore it.)  As there is insufficient evidence to decide the case, an examination and opinion are needed.  

As the Veteran has sought VA outpatient treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must make efforts to obtain updated relevant VA treatment records since July 2009.  All records obtained should be associated with the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the Veteran should be afforded a VA examination by a sleep specialist in order to determine the nature and etiology of any diagnosed sleep disability, to include sleep apnea.  The sleep specialist must review the physical and electronic claims files and note such review in the examination report.  

Following the examination the examiner must opine whether it is at least as likely as not (at least a 50 percent probability) that any diagnosed sleep disorder to include sleep apnea is related to his active service.  If not, is it at least as likely as not that any diagnosed sleep disorder, to include sleep apnea is caused or aggravated by the Veteran's service connected sinusitis.  The examiner must take into account and comment on the Veteran's history of sleeping problems and the lay statements he and his spouse have offered.  The physician is advised that while the Veteran is not competent to state that he has suffered from sleep apnea since service, he and his wife are competent to report the appellant's sleep habits, to include any snoring habit inservice.  The physician is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  

A complete and adequate rationale is required for any and all opinions expressed.  If the physician examiner finds that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

3.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

4.  After completing all indicated development, the RO should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



